Case

o FB NY Dn HA BP WB NH —

Ny NY NY NYO NY NO NO CO NO ww me mm mm me ket
aonryny DA Hn FF WwW NY KFKY§ DOD CO Bo NH BD AH BP WH NYO KF OC

 

2:19-cv-07956-GW-AGR Document 27 Filed 11/19/19 Page1of22 Page ID #:182

Robert N. Tafoya, Esq. (SBN 194444)
An Thien Tran, Esq. (SBN 326143)

    
 
  

 

TAFOYA LAW GROUP, APC

316 W. 2™ Street, Suite 1000

Los Angeles, California 90012 aS mod'G
Telephone: (213) 617-0600 IT1S SO ORDERED. py court.

Facsimile: (213) 617-2226 12/5] 2014
Robert.Tafoya@tafoyagarcia.com DATCO I
Andy@tafoyagarcia.com [ (5

Attorneys for Defendants,
CITY OF BALDWIN PARK; panes
OFFICER ERNEST BARRIOS

» “Pere pepe oper intr
?
RULE Unie AUE ot THEC iil

IN THE UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

CASE NO.:
ANGEL JOSE VELASCO, 2:19-cv-07956-GW (AGRx)
Plaintiff, BEFORE THE HONORABLE
JUDGE GEORGE WU
Vv.
MAGISTRATE JUDGE ALICIA G.
CITY OF EL MONTE, CITY OF ROSENBERG
BALDWIN PARK; CORPORAL
DANNY TATE; OFFICER ERNEST
ATE, JOINT STIPULATION AND
hme and DOES 1 to 10, [PROPOSED] ORDER TO PROTECT
COURIVE, CONFIDENTIAL INFORMATION
Defendants. [Filed Concurrently with [Proposed] Order to

 

| Protect Confidential Information]

 

1. A. PURPOSES AND LIMITATIONS

Discovery in this action is likely to involve the production of confidential, proprietary or
private information for which special protection from public disclosure and from use for any
purpose other than prosecuting this litigation may be warranted. Accordingly, PLAINTIFF
ANGEL VELASCO and DEFENDANTS CITY OF BALDWIN PARK and OFFICER ERNEST
BARRIOS hereby stipulate to and petition the Court to enter the following Stipulated Protective
Order. The parties acknowledge that this Order does not confer blanket protections on all

1

STIPULATED PROTECTIVE ORDER BETWEEN PLAINTIFF AND DEFENDANTS CITY OF
BALDWIN PARK AND OFFICER ERNEST BARRIOS

 

 
Case

tw

ou Oo ND A fH

10
11
12
13
14
15
16

i.

18
19
20
21
22
23
24
25
26
27
28

 

 

2:19-cv-07956-GW-AGR Document 27 Filed 11/19/19 Page 2of22 Page ID #:183

disclosures or responses to discovery and that the protection it affords from public disclosure and
use extends only to the limited information or items that are entitled to confidential treatment
under the applicable legal principles.

B. GOOD CAUSE STATEMENT

This action is likely to involve confidential and sensitive information for which special
protection from public disclosure and from use for any purpose other than the prosecution of this
action is warranted. Such confidential materials and information may consist of, among other
things: private and personal life details (e.g., telephone numbers, home addresses, the names of
family members and other personal information); private business or financial information;
information regarding confidential law enforcement practices, investigations, or prosecutions;
other confidential research, development, or information (including information implicating
privacy rights of third parties); information otherwise generally unavailable to the public; and
information which may be privileged or otherwise protected from disclosure under state or federal
statutes, court rules, case decisions, or common law.

With that said, the use of the information ordered to be disclosed from DEFENDANT
OFFICER ERNEST BARRIOS’ personnel file with the Baldwin Park Police Department is
limited to PLAINTIFF’s attomey(s) of record in this case. It is also limited to experts employed —
by said attorney(s). PLAINTIFF’s attorney(s) and experts shall not divulge it, either in writing or
orally, to anyone not having a need for or access to (including the media) the disclosed material
for any purpose whatsoever, including preparing this matter for trial or for appeal.

Accordingly, to expedite the flow of information, to facilitate the prompt resolution of
disputes over confidentiality of discovery materials, to adequately protect information that the
parties are entitled to keep confidential, to ensure that the parties are permitted reasonable and
necessary uses of such material in preparation for and in the conduct of trial, to address their
handling at the end of the litigation, and serve the ends of justice, a protective order limiting the

use of such information is justified in this matter.

2

STIPULATED PROTECTIVE ORDER BETWEEN PLAINTIFF AND DEFENDANTS CITY OF
BALDWIN PARK AND OFFICER ERNEST BARRIOS

 
Case

© Oo NY DAH HA BP Ww BO we

BO BO ROO eet
oOo -&§ CF Oo Oo NHN DH A FF WH NY KF CO

i niche Aa

24
25
26
27
28

2:19-cv-07956-GW-AGR Document 27 Filed 11/19/19 Page 3of22 Page ID #:184

C, ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL

The parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated
Protective Order does not entitle them to file confidential information under seal; Local Civil Rule
79-5 sets forth the procedures that must be followed and the standards that will be applied when a
party seeks permission from the court to file material under seal. There is a strong presumption
that the public has a right of access to judicial proceedings and records in civil cases. In
connection with non-dispositive motions, good cause must be shown to support a filing under seal.
See Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips y.
Gen. Motors Corp,, 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v, Sony Electrics,
Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require good cause
showing), and a specific showing of good cause or compelling reasons with proper evidentiary .
support and legal justification, must be made with respect to Protected Material that a party seeks
to file under seal. The parties’ mere designation of Disclosure or Discovery Material as
CONFIDENTIAL does not— without the submission of competent evidence by declaration,
establishing that the material sought to be filed under seal qualifies as confidential, privileged, or
otherwise protectable—constitute good cause. Further, if a party requests sealing related to a
dispositive motion or trial, then compelling reasons, not only good cause, for the sealing must be
shown, and the relief sought shall be narrowly tailored to serve the specific interest to be
protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For each
item or type of information, document, or thing sought to be filed or introduced under seal in
connection with a dispositive motion or trial, the party seeking protection must articulate
compelling reasons, supported by specific facts and legal justification, for the requested sealing
order:"A gain, competent evidence supporting the application to file documents under’seal mustve==
provided by declaration. Any document that is not confidential, privileged, or otherwise
protectable in its entirety will not be filed under seal if the confidential portions can be redacted.
If documents can be redacted, then a redacted version for public viewing, omitting only the

confidential, privileged, or otherwise protectable portions of the document, shall be filed. Any

3

STIPULATED PROTECTIVE ORDER BETWEEN PLAINTIFF AND DEFENDANTS CITY OF
BALDWIN PARK AND OFFICER ERNEST BARRIOS

 

 

 
Case

oO FF QI DHA Re BW PH e

wm NY NHN NHB NY NY NO NO NO ew Re we we ee ee le
oN DO TN Se BYOeOUNSOlOlUlUPrlUCUODOlCUCUCOlUCeOWOUOUMUGNCUCUOONUC OOD eeeN Seeee  CO

 

P:19-cv-07956-GW-AGR Document 27 Filed 11/19/19 Page 4of22 Page ID #:185

application that seeks to file documents under seal in their entirety should include an explanation
of why redaction is not feasible.
a, DEFINITIONS

2.1 Action: ANGEL JOSE VELASCO, Plaintiff, v. CITY OF EL MONTE, CITY OF
BALDWIN PARK; CORPORAL DANNY TATE; OFFICER ERNEST BARRIOS; and DOES 1
to 10, Inclusive, Defendants; Case No. 2:19-cv-07956-GW (AGRx).

2.2 Challenging Party: a Party or Non-Party that challenges the designation of
information or items under this Order.

2.3 “CON FIDEN TIAL” Information or Items: information (regardless of how it is
generated, stored, or maintained) or tangible things that qualify for protection under Federal Rule
of Civil Procedure 26(c), and as specified above in the Good Cause Statement.

2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their support
staff).

2.5 Designating Party: a Party or Non-Party that designates information or items that it
produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

2.6 Disclosure or Discovery Material: all items or information, regardless of the medium
or manner in which it is generated, stored, or maintained (including, among other things,
testimony, transcripts, and tangible things), that are produced or generated in disclosures or
responses to discovery in this matter.

2.7 Expert: a person with specialized knowledge or experience in a matter pertinent to the
litigation who has been retained by a Party or its counsel to serve as an expert witness or as a
consultant in this Action.

2.8 House Counsel: attorneys who are employees of a party to this Action. House
Counsel does not include Outside Counsel of Record or any other outside counsel.

2.9 Non-Party: any natural person, partnership, corporation, association or other legal
entity not named as a Party to this action. 2

2.10 Outside Counsel of Record: attorneys who are not employees of a party to this

4
STIPULATED PROTECTIVE ORDER BETWEEN PLAINTIFF AND DEFENDANTS CITY OF
BALDWIN PARK AND OFFICER ERNEST BARRIOS

 

 
Case

uo ont Bn A he WY NO KF

wo YO NH HB HB HV NV YW KBD ee ewe ROO ee OO |
oy an ue Sf! Ye KP KF CO CO Boe TNH BO AW HR WHY KP KS OC

 

2:19-cv-07956-GW-AGR Document 27 Filed 11/19/19 Page 5 of 22 Page ID #:186

Action but are retained to represent or advise a party to this Action and have appeared in this
Action on behalf of that party or are affiliated with a law firm that has appeared on behalf of that
party, and includes support staff.

2.11 Party: any party to this Action, including all of its officers, directors, employees,
consultants, retained experts, and Outside Counsel of Record (and their support staffs).

2.12 Producing Party: a Party or Non-Party that produces Disclosure or Discovery
Material in this Action.

2.13 Professional Vendors: persons or entities that provide litigation support services
(e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and
organizing, storing, or retrieving data in any form or medium) and their employees and
subcontractors.

2.14 Protected Material: any Disclosure or Discovery Material that is designated as
“CONFIDENTIAL.”

2.15 Receiving Party: a Party that receives Disclosure or Discovery Material from a
Producing Party.
3. SCOPE

The protections conferred by this Stipulation and Order cover not only Protected Material (as
defined above), but also (1) any information copied or extracted from Protected Material; (2) all
copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
However, the protections conferred by this Stipulation and Order do not cover the following
information: (a) any information that is in the public domain at the time of disclosure to a Receiving
Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of
publication not involving a violation of this Order, including becoming part of the public record
through trial or otherwise; and (b) any information known to the Receiving Party prior to the

disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the

5

STIPULATED PROTECTIVE ORDER BETWEEN PLAINTIFF AND DEFENDANTS CITY OF
BALDWIN PARK. AND OFFICER ERNEST BARRIOS

 

 
Case

Oo Oo NR DO DH DR WY HO =

No NY NY NO WO NH WHO PO HNO ww mel lle
on Aa HN FF WY NY KF FT OBO HF AHN WB A HR Ww BH KF OC

 

P:19-cv-07956-GW-AGR Document 27 Filed 11/19/19 Page 6of 22 Page ID #:187

information lawfully and under no obligation of confidentiality to the Designating Party. Any use of
Protected Material at trial shall be governed by a separate agreement or order.
4, DURATION

Even after final disposition of this litigation, the confidentiality obligations imposed by this
Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and
defenses in this action, with or without prejudice; and (2) final judgment herein after the completion
and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the
time limits for filing any motions or applications for extension of time pursuant to applicable law.

5, DESIGNATING PROTECTED MATERIAL

5.1 Exercise of Restraint and Care in Designating Material for Protection. Each
Party or Non-Party that designates information or items for protection under this Order must take
care to limit any such designation to specific material that qualifies under the appropriate standards.
The Designating Party must designate for protection only those parts of material, documents, items,
or oral or written communications that qualify — so that other portions of the material, documents,
_— or communications for which protection is not warranted are not swept unjustifiably within
the ambit of this Order.

Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown
to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily
encumber or retard the case development process or to impose unnecessary expenses and burdens on
other parties) expose the Designating Party to sanctions.

If it comes to a Designating Party’s attention that information or items that it designated for
protection do not qualify for protection, that Designating Party must promptly notify all other Parties
that it is withdrawing the mistaken designation.

5.2. Manner and Timing of Designations. Except as otherwise provided in this Order,
or as otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies for protection

under this Order must be clearly so designated before the material is disclosed or produced.

6

STIPULATED PROTECTIVE ORDER BETWEEN PLAINTIFF AND DEFENDANTS CITY OF
BALDWIN PARK AND OFFICER ERNEST BARRIOS

 

 
Case

uo ese N DH Re Ww HO =

No NH NY NY NO DN KN NO —RO ww me me

 

2:19-cv-07956-GW-AGR Document 27 Filed 11/19/19 Page 7 of 22 Page ID #:188

Designation in conformity with this Order requires:

(a) for information in documentary fori (e.g., paper or electronic documents, but excluding
transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix the
legend “CONFIDENTIAL” to each page that contains protected material. If only a portion or
portions of the material on a page qualifies for protection, the Producing Party also must clearly
identify the protected portion(s) (e.g., by making appropriate markings in the margins). A Party or
Non-Party that makes original documents or materials available for inspection need not designate
them for protection until after the inspecting Party has indicated which material it would like copied
and produced. During the inspection and before the designation, all of the material made available
for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has identified the
documents it wants copied and produced, the Producing Party must determine which documents, or
portions thereof, qualify for protection under this Order. Then, before producing the specified |
documents, the Producing Party must affix the “CONFIDENTIAL” legend to each page that
contains Protected Material. If only a portion or portions of the material on a page qualifies for
protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by making
appropriate markings in the margins).

(b) for testimony given in deposition oré t t ings, that the
Designating Party identify on the record, before the close of the deposition, hearing,-or-otker,,.-
poe. protected testimony.

(c) for information produced in some form other than documentary and for any other
tangible items, that the Producing Party affix in a prominent place on the exterior of the container or
containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a
portion or portions of the information or item warrant protection, the Producing Party, to the extent
practicable, shall identify the protected portion(s).

5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
designate qualified information or items does not, standing alone, waive the Designating Party’s

right to secure protection under this Order for such material. Upon timely correction of a

7

STIPULATED PROTECTIVE ORDER BETWEEN PLAINTIFF AND DEFENDANTS CITY OF
BALDWIN PARK AND OFFICER ERNEST BARRIOS

 

 
Case

oO on DNDN DH eke WY YN

10
1
12
13
14

@:
16

17
18
19
20
21
22
23
24
25
26
27
28

 

2:19-cv-07956-GW-AGR Document 27 Filed 11/19/19 Page 8 of 22 Page ID #:189

designation, the Receiving Party must make reasonable efforts to assure that the material is treated in
accordance with the provisions of this Order.
6. CHALLENGING CONFIDENTIALITY DESIGNATIONS

6.1 Timing of Challenges. Any Party or Non-Party may challenge a designation of
confidentiality at any time that is consistent with the Court’s Scheduling Order. Unless a prompt
challenge to a Designating Party’s confidentiality designation is necessary to avoid foreseeable,
substantial unfairness, unnecessary economic burdens, or a significant disruption or delay of the
litigation, a Party does not waive its right to challenge a confidentiality designation by electing not to
mount a challenge promptly after the original designation is disclosed. Any Party or Non-Party may
challenge a designation of confidentiality at any time that is consistent with the Court’s Scheduling
Order,

6.2 Meet and Confer, The Challenging Party shall initiate the dispute resolution process
under Local Rule 37-1 et seq.

6.3 Joint Stipulation. Any challenge submitted to the Court shall be via a joint

a ‘spuiz iS not resylved Pursuant
stipulation pursuant to Local Rule or hat out ake Judge's requi er ood!

shall be on the Designating Party. Frivolous challenges, and those made for an improper purpose
(e.g., to harass or impose unnecessary expenses and burdens on other parties) may expose the
Challenging Party to sanctions. Unless the Designating Party has waived the confidentiality
designation by failing to file a motion to retain confidentiality as described above, all parties shall
continue to afford the material in question the level of protection to which it is entitled under the
Producing Party’s designation until the court rules on the challenge.
7 ACCESS TO AND USE OF PROTECTED MATERIAL

7.1 Basic Principles. A Receiving Party may use Protected Material that is disclosed or
produced by another Party or by a Non-Party in connection with this case only for prosecuting,
defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

the categories of persons and under the conditions described in this Order. When the litigation has

8
~~ STIPULATED PROTECTIVE ORDER BETWEEN PLAINTIFF AND DEFENDANTS CITY OF
BALDWIN PARK AND OFFICER ERNEST BARRIOS

 

+O

6.4 Judicial Intervention. The burden of persuasion in any such challenge proceeding onl :

 
Case

~~ WYO WY

eo wo Nn On MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

2:19-cv-07956-GW-AGR Document 27 Filed 11/19/19 Page 9of22 Page ID #:190

been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL
DISPOSITION),

Protected Material must be stored and maintained by a Receiving Party at a location and in a
secure manner that ensures that access is limited to the persons authorized under this Order.

7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
ordered by the court or permitted in writing by the Designating Party, a Receiving Party may
disclose any information or item designated “CONFIDENTIAL” only to:

(a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the
information for this Action;

(b) the officers, directors, and employees (including House Counsel) of the
Receiving Party to whom disclosure is reasonably necessary for this Action;

(c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
reasonably necessary for this Action and who have signed the “Acknowledgment and Agreement
to Be Bound” (Exhibit A);

(d) the court and its personnel;

(e) court reporters and their staff}

(f) professional jury or trial consultants, mock jurors, and Professional Vendors to.
whom disclosure is reasonably necessary for this Action and who have signed the
“Acknowledgment and Agreement to Be Bound” (Exhibit A);

(g) the author or recipient of a document containing the information or a custodian
or other person who otherwise possessed or knew the information;

(h) during their depositions, witnesses, and attorneys for witnesses, in the Action to
whom disclosure is reasonably necessary provided:

(1) the deposing party requests that the witness sign the form attached as
Exhibit 1 hereto; and

(2) they will not be permitted to keep any confidential information unless

9

STIPULATED PROTECTIVE ORDER BETWEEN PLAINTIFF AND DEFENDANTS CITY OF
BALDWIN PARK AND OFFICER ERNEST BARRIOS

 

 
Case [erorescwres Document 27 Filed 11/19/19 Page 10 of 22 Page ID #:191

> ww bd

Co ony ODO WN

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
unless otherwise agreed by the Designating Party or ordered by the court.
Pages of transcribed deposition testimony or exhibits to depositions that
reveal Protected Material may be separately bound by the court reporter and
may not be disclosed to anyone except as permitted under this Stipulated
Protective Order; and
(i) any mediator or settlement officer, and their supporting personnel, mutually
agreed upon by any of the parties engaged in settlement discussions.
8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER |

LITIGATION

If a Party is served with a subpoena or a court order issued in other litigation that compels
disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party
must:

(a) promptly notify in writing the Designating Party. Such notification shall include a
copy of the subpoena or court order;

(b) promptly notify in writing the party who caused the subpoena or order to issue in the
other litigation that some or all of the material covered by the subpoena or order is subject to this
Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

(c) cooperate with respect to all reasonable procedures sought to be pursued by the
Designating Party whose Protected Material may be affected.

If the Designating Party timely seeks a protective order, the Party served with the subpoena
or court order shall not produce any information designated in this action as “CONFIDENTIAL”
before a determination by the court from which the subpoena or order issued, unless the Party has
obtained the Designating Party’s permission. The Designating Party shall bear the burden and
expense of seeking protection in that court of its confidential material — and nothing in these
provisions should be construed as authorizing or encouraging a Receiving Party in this action to

disobey a lawful directive from another court.

10

STIPULATED PROTECTIVE ORDER BETWEEN PLAINTIFF AND DEFENDANTS CITY OF
BALDWIN PARK AND OFFICER ERNEST BARRIOS

 
Case

Oo ON DOD AW ke WHO HY

No NYO NY HN HN NN KR KR RO Rr wr OO lt
~~ Aa Dn nA Ft WY HO —&§ DO YO Be rHNI DH uF WW NH KF CO

b:19-cv-07956-GW-AGR Document 27 Filed 11/19/19 Page 11o0f 22 Page ID #:192

9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
LITIGATION

(a) The terms of this Order are applicable to information produced by a Non-Party in this
action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in
connection with this litigation is protected by the remedies and relief provided by this Order.
Nothing in these provisions should be construed as prohibiting a Non-Party from seeking additional
protections.

(b) In the event that a Party is required, by a valid discovery request, to produce a Non-
Party’s confidential information in its possession, and the Party is subject to an agreement with the
Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

(1) promptly notify in writing the Requesting Party and the Non-Party that some or
all of the information requested is subject to a confidentiality agreement with a Non-Party;

(2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in
this litigation, the relevant discovery request(s), and a reasonably specific description of the
information requested; and

(3) make the information requested available for inspection by the Non-Party.

(c) If the Non-Party fails to object or seck a protective order from this court within
fourteen (14) days of receiving the notice and accompanying infonnation, the Receiving Party may
produce the Non-Party’s confidential information responsive to the discovery request. If the Non-
Party timely seeks a protective order, the Receiving Party shall not produce any information in its
possession or control that is subject to the confidentiality agreement with the Non-Party before a
determination by the court. Absent a court order to the contrary, the Non-Party shall bear the burden
and expense of seeking protection in this court of its Protected Material.

10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
Material to any person or in any circumstance not authorized under this Stipulated Protective Order,

the Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized

11
STIPULATED PROTECTIVE ORDER BETWEEN PLAINTIFF AND DEFENDANTS CITY OF
BALDWIN PARK AND OFFICER ERNEST BARRIOS

 

 

 
Case pee LINES Document 27 Filed 11/19/19 Page 12 of 22 Page ID #:193

Oo eo HR nOnW OTe Ee Ow

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)
inform the person or persons to whom unauthorized disclosures were made of all the terms of this
Order, and (d) request such person or persons to execute the “Acknowledgment and Agreement to
Be Bound” that is attached hereto as Exhibit A.

11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

MATERIAL
When a Producing Party gives notice to Receiving Parties that certain inadvertently produced

material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties
are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to
modify whatever procedure may be established in an e-discovery order that provides for production
without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
parties reach an agreement on the effect of disclosure of a communication or information covered by
the attorney-client privilege or work product protection, the parties may incorporate their agreement
in the stipulated protective order submitted to the court.

12, MISCELLANEOUS

12.1 Right to Further Relief. Nothing in this Order abridges the right of any person to
seek its modification by the court in the future.

12.2 Right to Assert Other Objections. By stipulating to the entry of this Protective
Order, no Party waives any right it otherwise would have to object to disclosing or producing any
information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no
Party waives any right to object on any ground to use in evidence of any of the material covered by
this Protective Order.

12.3 Filing Protected Material. Without written permission from the Designating Party
or a court order secured after appropriate notice to all interested persons, a Party may not file in the
public record in this action any Protected Material. A Party that seeks to file under seal any
Protected Material must comply with Civil Local Rule 79-5. Protected Material may only be filed

under seal pursuant to a court order authorizing the sealing of the specific Protected Material at

12

STIPULATED PROTECTIVE ORDER BETWEEN PLAINTIFF AND DEFENDANTS CITY OF
BALDWIN PARK AND OFFICER ERNEST BARRIOS

 
Case

uo on BO AWN ee WD NO

NY NYO NO YW NY NY YN NO DNMO eww ee
a Ay A un &- WwW NYO F|§ FD BO Boe NH Do UN BR. WD HY KF CO

?:19-cv-07956-GW-AGR Document 27 Filed 11/19/19 Page13o0f22 Page ID #:194

issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a request establishing
that the Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled to
protection under the law. Ifa Receiving Party's request to file Protected Material under seal
pursuant to Civil Local Rule 79-5(d) is denied by the court, then the Receiving Party may file the
information in the public record pursuant to Civil Local Rule 79-5(e) unless otherwise instructed by
the court.
13. FINAL DISPOSITION

Within sixty (60) days after the final disposition of this action, as defined in paragraph 4,
each Receiving Party must return all Protected Material to the Producing Party or destroy such
material. As used in this subdivision, “‘all Protected Material” includes all copies, abstracts,
compilations, summaries, and any other format reproducing or capturing any of the Protected
Material. Whether the Protected Material is returned or destroyed, the Receiving Party must submit
a written certification to the Producing Party (and, if not the same person or entity, to the
Designating Party) by the 60-day deadline that (1) identifies (by category, where appropriate) all the
Protected Material that was returned or destroyed and (2) affirms that the Receiving Party has not
retained any copies, abstracts, compilations, summaries or any other format reproducing or capturing
any of the Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work product, and
consultant and expert work product, even if such materials contain Protected Material. Any such
archival copies that contain or constitute Protected Material remain subject to this Protective Order
as set forth in Section 4 (DURATION).
Mf
/if
Hf
//

Mf

13
STIPULATED PROTECTIVE ORDER BETWEEN PLAINTIFF AND DEFENDANTS CITY OF -
BALDWIN PARK AND OFFICER ERNEST BARRIOS

 

 

 
Case #f:19-cv-07956-GW-AGR Document 27 Filed 11/19/19 Page14of22 Page ID #:195

Oo oN Dn eA eR WO YH

No NYO NO YN NH WP WD CF RO eww wr ee et
aon A RN Fe, Ww Ne F-§ ODO Oo est DO HTH FF WY NY KF CO

 

 

14. VIOLATION

Any violation of this Order may be punished by appropriate measures including, without

limitation, contempt proceedings and/or monetary sanctions.

IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD:

 

 

DATED: November 19, 2019 /s/

Humberto Guizar, Esq.

Attorney for Plaintiff Angel Jose Velasco
DATED:

Gary A. Dordick, Esq.

Attorney for Plaintiff Angel Jose Velasco
DATED:

 

—_—
42

DATED: LW 19

ee

Andrew L. Wright, Esq.
Attorney for Plginiiff Angel Jose Velasco

4 ne
Aft Tr
Attofhey forPefendants City of Baldwin Park and
Officer Ernest Barrios

14

STIPULATED PROTECTIVE ORDER BETWEEN PLAINTIFF AND DEFENDANTS CITY OF
BALDWIN PARK AND OFFICER ERNEST BARRIOS

 
Case 2:19-cv-07956-GW-AGR Document 27 Filed 11/19/19 Page 15 of 22 Page ID #:196

yo wo ON OH AUR UD RTO Oe

NY Bw DD HN HB RF B BR Rw lee _
Co ~ nN Un - w nN loo Q oO oo ~~ a ws > Ww N —_ >

 

 

14, VIOLATION
Any violation of this Order may be punished by appropriate measures including, without
limitation, contempt proceedings and/or monetary. sanctions,

IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD:

DATED:

 

umberto Guizar, Esq.
ttorney for Plaintiff Angel Jose Velasco

»

paten: _{{-414 ZL fia
. G . Dordick, Esq.
Ak For Plaintiff Angel Jose Velasco

DATED:

 

Andrew L, Wright, Esq.
Attorney for Plaintiff Angel Jose Velasco

DATED:

 

An Thien Tran, aoe
Attorney for Defendants City of Baldwin Park and
Officer Ernest Barrios

FOR GOOD CAUSE SHOWN, IT IS SO ORDERED:

DATED;

 

HON. GEORGE H, WU
United States District Judge

14

STIPULATED PROTECTIVE ORDER BETWEEN PLAINTIFF AND DEFENDANTS CITY OF
BALDWIN PARK AND OFFICER ERNEST BARRIOS

 
Case 2:19-cv-07956-GW-AGR Document 27 Filed 11/19/19 Page 16 o0f22 Page ID #:197

yo Pm rIg AnH FS YW NY —

NY N NY DY BD YH NY NHN WY | YFP Se SF SF See ee SS US hlUcS
o UVM A A k YW BN KF SoS BO ew NY DOD he eke Ye NY KK &

cE a | St ee NN gta ee ROS ay NY

 

14. VIOLA
Any violation of this Order may be punished by appropriate measures including, without
limitation, contempt proceedings and/or monetary sanctions.

IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD:

DATED:

 

Humberto Guizar, Esq
Attorney for Plaintiff. iff ingel Jose Velasco

sumo NLL
77

DATED:

 

 

 

An Thien Tran, Esq.
Attorney for Cet City of Baldwin Park and
Officer Ernest Barrios

FOR GOOD CAUSE SHOWN, IT IS SO ORDERED:

DATED:

 

HON, GEORGE H. WU
United States District Judge

14

 

 

STIPULATED PROTECTIVE ORDER BETWEEN PLAINTIFF AND DEFENDANTS CITY OF
BALDWIN PARK AND OFFICER ERNEST BARRIOS

 
Case peta ei Aes Document 27 Filed 11/19/19 Page17 of 22 Page ID #:198

mo CO NH DO AO Re DW HD eR

wo NO NO HNO HNO HN HN NO HNO ww ww om lel
oa A DBD nA fF WO NO K§&§ TCO BO TB ANDY HAO vA Bh WO NH —&K CO

 

 

CERTIFICATE OF GOOD FAITH CONFERENCE

Pursuant to Local Rule 37-1, I hereby certify that counsel for the movant has conferred with
all parties and non-parties on November 13, 2019, who may be affected by the relief sought in this
motion in a good faith effort to eliminate the necessity for hearing the motion and facilitating the

parties’ discovery exchanges.

  

DATED: __ it | a 7214

er Ernest Barrios

An Thief T ;
Attovhey for Defendants City of Baldwin Park and

15

STIPULATED PROTECTIVE ORDER BETWEEN PLAINTIFF AND DEFENDANTS CITY OF
BALDWIN PARK AND OFFICER ERNEST BARRIOS

 
Case 2:19-cv-07956-GW-AGR Document 27 Filed 11/19/19 Page18 of 22 Page ID #:199

EXHIBIT A>
Case 2:19-cv-07956-GW-AGR Document 27 Filed 11/19/19 Page 19 of 22 Page ID #:200

i

Bo NO NO NH WO NO BP BC HR em me me me mt lm lle
oN DD UW Fes Ww nH S$- CO GO fF DQ DRHD AH FF BW HY | CS

 

 

edhe +e seh +6 2 + ems lad epee al Rl re > +o eo — e . . des a

EXHIBIT A
I, Avorrey! UWAUGHT Suet od typ fall acre BF) we 4 00,

 

{print or type full address), declare under penalty of perjury that I have read ee its entirety and C
understand the Stipulated Protective Order that was issued by the United States District Court for the
Central District of California on [date] in the case of ANGEL JOSE VELASCO, Plaintiff, v. CITY
OF EL MONTE, CITY OF BALDWIN PARK; CORPORAL DANNY TATE; OFFICER ERNEST
BARRIOS; and DOES | to 10, Inclusive, Defendants; Case No. 2:19-cv-07956-GW (AGRx). 1
agree to comply with and to be bound by all the terms of this Stipulated Protective Order and I
understand and acknowledge that failure to so comply could expose me to sanctions and punishment
in the nature of contempt. | solemnly promise that I will not disclose in any manner any information
or item that is subject to this Stipulated Protective Order to any person or entity except in strict
coinpliance with the provisions of this Order. |

I further agree to submit to the jurisdiction of the United States District Court for the Central
District of California for the purpose of enforcing the terms of this Stipulated Protective Order, even

if such enforcement proceedings occur after termination of this action.

a Joe ig Kaeo tir [print or type full name] of

   
 

ewe say) A Oy BY telephone number] as

 

3S Mi CAI VU (LJ
my California agent for service of process in cian with Aide or Sosa
to enforcement of this Stipulated Protective Order. CO 26) 4 5

Date; ji IS LG
City and State where sworn and signed: ZB A ay Ye o Ef\te- a

Printed name: LOLLY Ghd ,

Si

 

a 15

STIPULATED PROTECTIVE ORDER BETWEEN PLAINTIFF AND DEFENDANTS CITY OF
BALDWIN PARK AND OFFICER ERNEST BARRIOS

 

 
Case

oo co SN DBD UN BR W NYO eK

reo NYO NYO ND NW NO NO DN NR we wr mr lt
ao ND A SF Ye YO Ke TBD VO Bae tnNH no ue ff}, WO HPO KF CO

 

P:19-cv-07956-GW-AGR Document 27 Filed 11/19/19 Page 20 of 22 Page ID #:201

EXHIBIT A
ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
L, {print or type full name], of

 

[print or type full address], declare under penalty of perjury that I have read in its entirety and
understand the Stipulated Protective Order that was issued by the United States District Court for the
Central District of California on [date] in the case of ANGEL JOSE VELASCO, Plaintiff, v. CITY
OF EL MONTE, CITY OF BALDWIN PARK; CORPORAL DANNY TATE; OFFICER ERNEST
BARRIOS; and DOES 1 to 10, Inclusive, Defendants; Case No. 2:19-cv-07956-GW (AGRx). I
agree to comply with and to be bound by all the terms of this Stipulated Protective Order and I
understand and acknowledge that failure to so comply could expose me to sanctions and punishment
in the nature of contempt. I solemnly promise that I will not disclose in any manner any information
or item that is subject to this Stipulated Protective Order to any person or entity except in strict
compliance with the provisions of this Order.

I further agree to submit to the jurisdiction of the United States District Court for the Central
District of California for the purpose of enforcing the terms of this Stipulated Protective Order, even
if such enforcement proceedings occur after termination of this action.

I hereby appoint [print or type full name] of
[print or type full address and telephone number] as

 

my California agent for service of process in connection with this action or any proceedings related

to enforcement of this Stipulated Protective Order.

Date: >

 

City and State where sworn and signed:

 

Printed name:

 

Signature:

 

16

STIPULATED PROTECTIVE ORDER BETWEEN PLAINTIFF AND DEFENDANTS CITY OF
BALDWIN PARK AND OFFICER ERNEST BARRIOS

 

 
